Mr. Justice Baker delivered the opinion of the court. 3. Frauds, Statute of, § 2*—when debtor not released by oral promise. A valid oral promise may be made with regard to the debt of a third person without releasing the original debtor. 4. Frauds, Statute of, § 126*—when evidence sufficient to show promise to be original. In an action by a subcontractor against the owner of the property to recover on a promise to pay for the work done under the contract, evidence examined and held sufficient to warrant a finding that the promise was direct and original and not within the Statute of Frauds.